Citation Nr: 1202083	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for retropatellar pain syndrome of the right knee. 

2.  Entitlement to an initial compensable rating for residuals of right mid radius and distal ulnar fracture. 

3.  Entitlement to service connection for deviated nasal septum, status post septoplasty. 

4.  Entitlement to service connection for facial laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

In October 2009, the Board remanded the claims listed on the title page for further evidentiary development.  The Board once again remanded this matter for additional development in April 2010, to include scheduling the Veteran for VA examinations.  While the Veteran failed to appear for the scheduled examinations, it appears that the notifications were sent to the wrong addresses.  

The Veteran and his representative have requested that the VA examinations be rescheduled due to the examination notifications being sent to the wrong address.  

Based upon the above, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In the April 2010 Board remand, it was noted that the Veteran failed to report for scheduled VA examinations in December 2009.  The notice of examination at that time was sent to his last known address in Texas.  The Board further indicated that in February 2010, the RO sent the Veteran correspondence to an address in Alabama, pursuant to an apparent address change discovered by the RO. 

The Board then noted that before this case was certified to the Board, it appeared that the RO became aware that the Veteran had moved to Alabama.  The Board indicated that as the Veteran's current whereabouts had been discovered by VA, the Veteran should be re-scheduled for his ordered VA examinations.

The April 2010 Board decision was then sent to the new Alabama address.  

Following the Board decision, the AMC, acting on behalf of the RO, sent an April 2010 letter to the Veteran notifying him that he was going to be scheduled for a VA examination and the importance of his appearing for any scheduled examinations.  

Unfortunately, the letter was sent to an old address in Texas.  

Subsequent to the April 2010 letter being sent, it appears that the Veteran was notified that VA examinations had been scheduled on May 11, 2010.  This notification letter also appears to have been sent to the wrong address.  

In a June 2011 deferred rating decision memorandum, it was noted that the Veteran had failed to report for the scheduled VA examination. It was observed at that time that VBA and VHA had different addresses for the Veteran.  Both addresses listed in the memorandum were Texas addresses.  It was requested that the Veteran be rescheduled for his VA examinations.  It appears that the Veteran once again was forwarded a letter indicating that he had been rescheduled for VA examinations in conjunction with his claim.  

While it appears that the notification letter was sent to a different address than the one for notification of the May 2010 examinations, it was still sent to an address in Texas.  

The AMC then sent a September 2011 supplemental statement of the case to an address listed in Texas.  

In November 2011, the Board sent a letter to the Veteran indicating that the matter had now been returned to the Board for review.  The Board sent this letter to the Alabama address where it had previously sent the April 2010 Board decision.

In an August 2011 report of contact, received at the Board in November 2011, it was noted that the Veteran had called and had informed VA that he was in Iraq on a contract.  The address listed on the Report of Contact was the same address where the April 2010 Board decision and November 2011 Board letter had been sent.  It was noted that he had moved to a different address (which appears to be the address where prior Board correspondence had been sent).  It was indicated that the Veteran would be in Iraq until February 15, 2012, on a contract, and that he wanted the claims folder held until then to take his examination.  

In his December 2011 written argument, the Veteran's representative noted that the Veteran had been informed of the scheduled VA examinations using a Texas address.  He stated that both the Board and his service organization had an Alabama address as the point of contact.  He indicated that based upon the foregoing, the Veteran should be rescheduled for his VA examinations, using the Alabama address as the place of notification and scheduling.  

In light of the above, the Veteran should be rescheduled for VA examinations in connection with the above listed issues currently on appeal using the Alabama address identified in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any facial lacerations.  The Veteran should be requested to specifically identify the facial laceration(s) for which service connection is being sought.  The claims folder must be made available to the examiner prior to the examination for review.  The examiner should review the pertinent service treatment records relating to the December 2002 motorcycle accident, and identify all residual scarring in the facial area.  A photo of the face should be associated with the claims file if possible (but not required by the Board). 

2.  Schedule the Veteran for a VA examination to determine the nature and severity of the disabilities involving the right knee and residuals of right mid radius and distal ulnar fracture.  The claims folder must be made available to the examiner prior to the examination for review.  Following examination, the examiner should address the following questions, to the best of his/her medical knowledge: 

a) What are the range of motion findings in extension and flexion of the right knee? 

b) Does the Veteran have pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file. 

c) Does the Veteran have any recurrent instability or lateral subluxation of the right knee?  If so, is the instability or subluxation slight, moderate, or severe in degree? 

d) What are the range of motion findings in forearm flexion, extension, supination and pronation? 

e) Does the Veteran have pain, pain on use, weakness, incoordination, or excess fatigability of the right forearm?  If feasible the examiner should portray any additional functional limitation of the right forearm due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and 

f) conduct X-ray examination of the right radius and ulnar bones. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his deviated septum, status post septoplasty.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  Following examination, the examiner should express opinions on the following questions: 

a) whether the evidence clearly and unmistakably establishes that the Veteran's pre-existing deviated septum did not undergo a permanent increase in severity during the period of service that was beyond the natural progress of the disorder; or alternatively, 

b) whether the ameliorative septoplasty performed in service aggravated the pre-existing deviated septum beyond the usual effects of surgical treatment? 

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Again, the Veteran should be rescheduled for VA examinations in connection with the above listed issues currently on appeal using the Alabama address identified in the claims folder.

6.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


